 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDLaborers'International Union of North America, LocalUnionNo. 573, AFL-CIO (F. F. Mengel Construc-tion Company) and Forrest ChambersLaborers'International Union of North America, LocalUnionNo. 171, AFL-CIO(F. F. Mengel Construc-tion Company)andForrest Chambers.Cases 14-CB-2128 and 14-CB-2211April 19, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn December10, 1971, TrialExaminerFrederickU. Reel issued the attached Decision in this proceed-ing.Thereafter,RespondentLocal Union No. 573filed exceptions and a supporting brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the recordand the TrialExaminer'sDecision in light of the exceptions andbriefand has decided to affirmthe TrialExaminer'srulings,findings,and conclusions'and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) ofthe National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as itsOrder therecommendedOrder of the TrialExaminerand hereby orders thatRespondentsLaborers'InternationalUnion of NorthAmerica, Local Union No. 573, AFL-CIO, and La-borers' InternationalUnion of North America, LocalUnion No. 171, AFL-CIO, theirofficers,agents, andrepresentatives,shall take the actionset forth in theTrial Examiner's recommended Order.1Whilewe agree with the Trial Examiner's conclusion that Mengel's testi-mony regardingwhat Irby toldhim about Mauldmgtelling Irby that Wier-man told Maulding over the phoneto "close the job down" is heresay andnot to be retied upon,we note,however, that Irbytestified to his conversationwithMaulding immediately after Mauldmg's call to Wierman whereinMaulding wastold by Irbythat he could not sell seven mencardsand thatWierman had instructed Maulding "to get nd of the non-union men." Clear-ly,Maulding was RespondentLocal 573's agent at thejobsite,and Respon-dent Local 573 is boundby those statements made by its agentin the courseand scope of his agency.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL.Trial Examiner: These proceedings,consolidated by order of the Regional Director,were heardatMarshall,Illinois, on September 14 and 15,1971,ur-suant to charges filed October 6, 1970,and March11, 1971,and a complaint issued March 30, 1971. At issue, primarily,are whether either or both of the Respondents violated Sec-tion 8(b)(1) (A) and (2) of the Act by threatening employeeswith discharge and thereafter inducing their discharge formembership in a labor organization. The complaint alsoalleges that Respondent Local 573 further violated thoseprovisions by requiring applicants for referral to employ-ment to sign umon dues checkoff authorization cards, andby requiring as a condition of employment the payment of"working dues" from employees to whom union member-ship was not available.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and by each Respondent, I make the fol-lowing:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER ANDTHE LABOR ORGANIZATIONS INVOLVEDF. F. Mengel Construction Company, herein called theCompany, a Wisconsin corporationengaged inhighwayconstruction and related contracting, was at the period hereinvolved engaged in the State of Illinois in highway con-struction work, in the course of which it annually receivedcement valued in excess of $50,000 directly from outsidethat State. The Company was therefore an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act. The Respondents, herein called Local573 and Local 171, respectively, are labor organizationswithin the meaning of Section 2(5) of the Act.IITHEUNFAIR LABOR PRACTICESA. BackgroundIn 1970 and 1971 the Company was engaged in construct-or a portion of Interstate Highway 70 in Illinois betweenMarshall and Montrose. Approximately half of this projectlay within the territorial jurisdiction of Local 171, and theother half lay within that of Local 573. The Companyagreed with the two Unions that the job would not be divid-ed geographically, but that the company would hire alter-nately from each Union.' The Company joined theAssociated General Contractors of Illinois and agreed to bebound by the contract between that organization and Lo-cals 171 and 573. This included the payment of varyingfringe benefits (e.g., the Local 171 pension payment was 20cents an hour, while that for Local 573 was 10 cents), andalso the deduction of 10 cents per hour "working dues" formembers of Local 573. Each of the two locals was to havea steward to represent its members. In actual practice thetwo stewards cooperated in administering the contract. Onnumerous occasions they would jointly discuss problemswith the Company, and on occasion the steward for oneUnion would be the spokesman for a grievance raised by amember of the other Union.The contract provided for a nondiscriminatory hiringhall, and required employees to become union membersafter 7 days of employment. Local 573 had dues of $6 permonth plus 10 cents per hour "working dues." It alsocharged nonmembers a fee of $6 for registering at the hiringThe oral testimony was that the Company would hire two men from oneUnion and then two from the other,whereas their written memorandum callsfor hiring one man from one and then one from the other. This discrepancyisnot material here.196 NLRB No. 62 LABORERS'LOCAL UNION NO. 573441hall, which entitled them to the services of the hiring hall for30 days. Local 171 also charged nonmembers a referral feefor the use of its hiring hall; the fee was $8.50. Monthly duesfor Local 171 were $9, and there were no "working dues."B. The Discharges1.The factsBetween September 10 and 23, 1970,the Company hiredeight nonmembers of either Union.Each of these men hadbeen sent out from the Local 573 hiring hall,and had au-thorized the 10-cent-per-hour "working dues" deductionbefore being sent out.On October 2, the Company dis-charged six of the men;the other two had alreadyquit. Theissue on this aspect of the case is whether Local 171 or Local573 or both caused or attempted to cause the discharge ofthese employees for nonmembership in Local 5732 Therecord is clear that Local 573 refused to take them intomembership.The first indication of trouble occurred on Thursday,September 24, 1970, when the two stewards(DonaldMaulding for Local 573 and Walter Irby forLocal 171)came to William C. Mengel,the project manager for theCompany,and told him`there was nonunion help.on thejob and they[the stewards] wanted these men off ." 3Later thatday Mengel spoke to three of the employees inquestion(the two Richeys and Hutson)who agreed thatthey wouldjoin the Union.After that Mengel and the stew-ards agreedthe men should go "to the hall the nextmorning and get themselves cleared up and get the situationstraightened out." Still later that day Irby,the steward forLocal 171, agreed with Mengel that it would be wrong forMengel to discharge the men.Maulding was not present atthat conversation.Also on Thursday, September 24, the stewards,Irby andMaulding,came to employees Turner and Osborne, andtold them jointly that they had to have union cards orpermits to work,and would have until Monday, September28, to obtain them.On the same day, September24, Irbygave the same message to Denny Richey and Hutson. Thatsame Thursday the two stewards delivered the same mes-sage to a third group,consisting of employees Chambers,North,and Bell.The next morning,Friday, September 25, the Richeys andHutson came to the union hall in Paris,Illinois,and toldLorna Lucas, who was in charge of that office,that theywere going to be dicharged unless Ramon(Pete)Wierman,the business agent for Local 573,whose office was in Tusco-la, Illinois,would"sell them a union card,a working permit,something saying that they could work on this job.'LucastelephonedWierman,who replied that"there wasn'tanything that he could do; he wasn'tabout to sell anymemberships out of the Paris hall." Later that day Cham-bers,Bell, and North came to the Paris hall, and againLucas made an unsuccessful call to Wierman,who said hewould not sell them a card,and added, "I guess I will haveto let Bill Mengel,Jr., take care of it." Osborne and Turneralso tried the Paris hall that Friday,and then telephoned2The eight employees were:Daniel Richey hired September10, 1970,Denny Richey hired September 10, 1970;Sonny Osborne hired September10, 1970;David Turner hired September 10, 1970; Ken Hutson hired Sep-tember 10, 1970; Donald North hired September 22, 1970, Forrest Chambershired September22, 1970;and David Bell hired September24, 1970.Denny Richey and Hutson quit prior to the October 2 discharges.3The record is clear that the two stewards appeared together and, asneither expressed any dissent,I find the statement attributable to both,regardless of which man uttered the words.Wierman to report what the stewards had said. To quoteTurner's testimony, Wierman told them:He said he couldn't sell us a card, that he had menout of work up in his own local in Tuscola, that wereout of work, and he didn't have any more room for anymore, he had other men that were out of work, so hecouldn't sell a card or permit, or either one.On Friday afternoon the employees were back at work.On that date Irby, steward for Local 171, told Denny Ri-chey andHutsonthat they would have to have cards byMonday, or not go to work. On Monday, September 28,Irby asked the same two men, before they started work, ifthey had cards. When they replied in the negative, he statedthat he could not tell them to work or not to work, but notto blame him "if the guys come down with the clubs and runus off the job."Meanwhile, on Saturday, September 26, Wierman tele-phoned Mengel and asked "Isn't there some way you canf et rid of them [the nonmembers]," but Mengel replied thate did not think so, and Wierman concluded the conversa-tion by saying "Well, we will get it straightened out over aglass of beer.'On Thursday, October 1, and again on Friday morning,October 2, the two stewards came jointly to tell Mengel thatthe men would walk off the project at 2 p.m. Friday as theywould not work with the nonmembers. On the second occa-sion,Mengel asked the stewards to find out if the menwould work through the day, thus giving Mengel and thestewardsmore timein which tosee the business agents ofthe two Unions. The stewards agreed to do so, and left.Mengel and his father, the head of the Company, then tele-phoned Wierman. To quote Mengel:Well, the best that I can remember we asked him ifhe was coming down to sign up these men, that one ofthem had been in the office. We statedhis name,I can'tremember which one, said he had the money and want-ed to know when Pete was coming down to sign himup. Ray stated that he had no intention in the world ofever signing these menup as members, and in kind ofa sarcastic tone said, "Are they working?" We agreedyes, they were. He said, "Well, that's fine with me thatthey're working." And then, well, I believe it was my-self or my father stated, "Well, we heard that these menwere not supposed to be on the project." Also we askedhim, "Have you heard of any problems down here?"He said, "No, as far as I know the jobis runningperfect.There is no reason for me to come down.Now, this was quite unusual because he usually wasdown once a week or twice a week on the project .4After talking with Wierman,Mengel metIrby, who statedthatMaulding had been told by Wierman to shut the jobdown 5 but that he (Irby) "would not go along with it be-cause he had not talked to his B. A."6 Still later that Fridaythe stewards jointly advised Mengel that on Monday morn-ing the laborers, instead of going directly to their assign-ments, would meet at the project office to find out if thenonmemberswere working, and, if they were, the laborerswould not go to work. That Friday evening, Mengel laid offthe remaining six nonunionmen, suggestingthat they file4Wierman,who has had some throat difficulties and was at the timerecovering from throat treatments, denied that he spoke in a sarcastic toneon that occasion.5This ishearsaytestimonyby Irby onwhich I do not rely insofar as itpurports to show what Wierman said to Maulding.6 On some afternoon that week, Irby and Maulding had consulted Walden,the business agentfor Local 171, at Walden's home. They told Walden aboutthe threatened strike.Walden warned them not to call the men off the job,and then hadthemtalk bytelephone with one RobertWoods,district councilrepresentative,who confirmed Walden's advice. 442DECISIONSOF NATIONAL LABOR RELATIONS BOARDunfair labor practice charges. On Monday morning DonMaulding, the steward for Local 573, was at the projectoffice, and as the laborers came in, he waved them on towork.The next day a conversation ensued between Mengel andthe business agents. To quote Mengel's testimony, which Icredit:We stated or I believe it was myself, I said, "Well, Iunderstand that charges have been filed with the Na-tional Labor Relations Board by these members ornonmembers, and I think you were the key to the wholesituation. If you signed them up as members and theycame backto work there would be no problems what-soever."In response he[Wierman]said, "I would neversign them upasmembers.Too many people heardabout it, andas far as I'm concerned the matter couldhave-if it were handled in a quieter way we could havegot rid of them, but too many people had heard aboutit," and that's about it.2.Concluding findings with respect to the dischargesThe foregoing recital leaves no room for doubt that theCompany discharged the six employees because it fearedthe other employees would strike because the six were notmembers of a union. The record is equally clear that Local573 refused to admit these men into membership. The sig-nificantissueon this aspect of the case is whether Local 573or Local 171 or both caused or attempted to cause thedischarge of these employees.7 The essence of the defenseis that the pressure for the discharges came from the rank-and-file employees, that the stewards insofar as they wereinvolved were not acting as agents for the Respondent Lo-cals, and that the business agents of the respective Respon-dents took no part in the actions leading to the discharges.For reasons outlined below, I find no merit in the defense.It is, of course, quite true that the actions of union stew-ards are not necessarily attributable to their union. See, forexample,Twin CfCarpenters District Council (August Ced-erstrand Company),152NLRB 887. In the instant case, how-ever, the stewards were acting in their official capacitiesrather than as mere individual employees. On the first occa-sion, September 24, on which Irby and Maulding told Men-gelthey wanted the nonunion men off the job they werespeaking m their capacity as shop stewards and were appar-ently urging enforcement of the union-security provisions ofthe contract. Later that week Wierman, business agent forLocal 573, asked Mengel if there was some way Mengelcould get rid of the nonmembers. Furthermore, responsibili-ty for the threatened strike which led to the discharge canbe laid at the door of the two Unions, for the stewardsjointly advised Mengel of the plan to have the men checkat the project office before going to work on the day inquestion and one of the stewards (Maulding) was in factr Local 573in addition to defending the case on the merits argues thatunderCollyerInsulated Wire,192 NLRBNo. 150,the Board should defer tothe arbitration procedures provided in the contract.I reject this contention.The Company is not a party before me. I cannot thereforehold that it shouldhave resorted to arbitration and by so holding defeat the rights of employeeswho are parties before me. Assuming that the discharged employees hadstanding to invoke the arbitration procedures, their position in that matterwould have been adverse to that of the parties to the contract.Although theemployees filed no unfair labor practice charge against their Employer, in-herent in their case against the Respondent Unions is a claim that theirEmployer should not have discharged them.Under these circumstances theBoard should not stay its hand and compel the employees to invoke anarbitration proceeding in which their rights would he at the mercy of thosewho allegedly wronged them.there at the critical time and signaled the men to go to workas the nonmembers had been discharged. In all these ac-tions the stewards were implementing union positions, nottheir personal views.8 As further, independent grounds forreaching this result, I note that the pressures assertedagainst these nonmembers arose out of the union-securityprovisions of the contract, and it seems fair to assess liabilitytherefor against the Unions for whose benefit those provi-sions were inserted. Also, Wierman, the business agent forLocal 573, was made well aware of the probable conse-quences of his refusal to admit the several applicants tomembership, but he took no affirmative action to protectthem from the discharge which his steward had demanded,and for which his members were threatening to strike. At thevery least, there is here ample circumstantial evidence towarrant the finding, which I hereby make, that the twoRespondents, acting through their stewards, violated Sec-tion 8(b)(2) of the Act, by attempting to cause, and later bycausing, the Company to discharge the nonunion employ-ees.N.L.R.B. v. International Union of Operating EngineersLocal 101 [Sub Grade Engineering Co.],216 F.2d 161, 164(C.A. 8, 1954). Finally, both Respondents violated Section8(b)(1)(A) when the stewards on September 24 told Bell,Chambers, and North that they had to have union cards inorder to work on September 28 for the statutory and con-tractual 7-day grace period would not have expired for thoseemployees by that date.C. The Operation of the Referral SystemThe complaint alleges that Local 573 discriminated infavor of members in operating its hiring hall. There is somegeneralized testimony to this effect by Lorna Lucas, a for-mer employee of Local 573, who at one time operated thehiring hall in Paris, Illinois. The contract provides for apreference for an applicant "who has been employed as aconstruction laborer for a period of one year or more in thegeographical area embraced by the Referral Office wherete work is to be performed during the three years precedmhis registering for Referral .... In the normal course ofevents, in the light of the union-security provisions of thecontract, nonmembers will not qualify for that preference.Nevertheless all parties to the litigation apparently concurin the view that the contractual preference is lawful. Consid-ering the entire record, including the testimony of the busi-ness agent for Local 573 who denied that unlawfulpreference was shown to members, and the experience ofthe nonmembers involved in this case, as well as the testimo-ny of Lucas, I find that General Counsel has not establishedby a preponderance of the testimony that Local 573 grantedunlawful preference to members in operating its hiring hall.D. The "Working Dues"As noted above, all persons dispatched to jobs from theLocal 573 hiring hall were required to authorize the deduc-tion of 10 cents per hour from their pay, to be paid to Local573 as "working dues." In addition, members of that Local3ay monthly dues of $6, and nonmembers pay $6 for every0-day period in which they register at the hiring hall. Wier-man, business agent of Local 573, testified that the monthlydues were kept as low as $6 because of the "working dues. 'He also testified that the $6 referral fee for nonmembers was"equivalent to the monthly dues."At one point during the trial of the case, I expressed theTheRespondents seem tobe of theview that the stewards are unionagents whentheymake valid demands underthe contracts,but that theiragency does not extend to demandswhich the contractwould not warrant. LABORERS'LOCAL UNION NO. 573443view that the legality of the 10-cent-per-hour charge onmembers mightdepend in part on what would be a reasona-ble charge for the use of the hiring hall. At that point,however, I was not aware that Local 373 also imposed a $6charge on nonmembersfor registeringat the hiring hall. Inthe light of the entire record, I find that the 10-cent-per-hourcharge may not be viewed as payment for use of the hiringhall, butmustbe consideredas "dues." In the light of thisfinding, it follows that Local 573 violated Section 8(b)(2)and (1)(A) of the Act by requiring "dues" from nonmem-bers as a condition of their employment. Nonmember appli-cants wereentitled bystatute aswell as by contract to aperiod of 7 days before they could be compelled to joinLocal 573. Consequently they were entitled to the sameperiod before they could be compelled to pay dues. Moreo-ver, as Local 573 refused to accept the employees here in-volved into membership, it could not require them to paydues even after the seventh day of their employment. Thisresult follows because the dues were exacted as a conditionof employment but could not be a valid condition (i.e.,nonpayment would not be grounds for discharge) even afterthe seventh day. Employment may not lawfully be terminat-ed for nonmembersfor failure to pay dues when in fact theactual causeof the nonmembership is not the employee'sfailure to pay dues but the Union's refusal to admit tomembership.the date on which their employment would have ceased fornondiscriminatoryreasons.Although I have found that both Local 171 and Local 573are guilty of causing the discharges in this case,it is clearthat the blame rests far more heavily on Local 573. It wasthat Union which refused to admit the men to membership;itwas the business agent of that Union who asked Mengelif there was some way to get rid of the nonunionmen; it wasthe same business agent who later regretted that the menwere not "got rid of" in a quieter way; and it was thesteward for that Union who waved the workers on to workafter the Company complied with the demand to discharge.In the light of these circumstances I shall recommend thatLocal 573 be held primarily liable, and Local 171 only sec-ondarily so, for the sums due the discriminatees for loss ofearnings arisingout of the discharges. SeeN.L.R.B. v. Lex-ington Electric Products Co.,283 F.2d 54, 57-58 (C.A. 3,1960), cert. denied 365 U.S. 845. All sums due under thisrecommended Order will bear interest under the formula ofIsis Plumbing & Heating Co.,138 NLRB 716, andSeafarersInternational Union,138 NLRB 1142. Backpay is to be com-puted under the formula ofCrossett Lumber Co.,8 NLRB440.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:CONCLUSIONS OF LAW1.By attempting to cause andby causing the Companyto discharge six employees for nonmembershipin Local573, both that Local and Local 171 engaged in unfair laborpractices affectingcommercewithin themeaning of Section8(b)(2) and (1)(A) and Section 2(6) and (7) of the Act.2. By telling employeesthat they had to haveunion cardsin order to work even before the expirationof the statutorygrace period,Local 573 and Local 171engaged in unfairLabor practicesaffectingcommercewithin themeaning ofSection 8(b)(1)(A) and Section 2(6) and (7) of the Act.3. By insisting as a condition of referralfor employmentthat nonmemberemployeesagree to theimmediate deduc-tion of 10 cents per hour workingdues and bycollectingdues pursuant to such original authorizations from employ-ees to whom it refusedmembership, Local 573 engaged inunfair labor practices affectingcommercewithin themeaning of Section 8(b)(2) and ((A) and Section 2(6) and(7) of the Act.THE REMEDYI shall recommend an order directing both Locals to ceaseand desistfrom their unfair labor practices. Affirmatively,I shall recommendthat Local 573 reimburse all nonmem-bers whom it referred for employment for any sums deduct-ed from their pay as "working dues" prior to the time theybecame union members.This liability shall commence as ofApril 6, 1970, 6 months prior to the service of the charge onLocal 5739With respect to the six discriminatees, it appears that theiremployment would have terminatedsome timein the latefall of 1970 when the project shut down for the winter.Consequently,I shall recommendbackpay for each of themonly for the period between the date of their discharge and9For reasons not disclosedby the record,the eightemployees involved inthis caseapparently did not paythe $6 referralfee.Nothing in this decisionis intendedin anywayto interferewith whatever claim Local 573 may assertagainst each man for that fee.ORDER10A. Respondent Local Union No. 573, Laborers'Interna-tionalUnion of North America, AFL-CIO, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause F. F. Mengel Con-struction Company or any other employer to discharge anyemployee for nonmembership in a labor organization wheresuch membership has been denied on some ground otherthan failure to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring mem-bership.Compelling applicants for employment, as a conditionof their being referred to jobs, to agree to the payment of"working dues" to Local573 for periods before they becamemembers of Local 573.(c)Compelling an em loyee as a condition of employ-ment to pay "working dues" to Local 573 if it refuses toaccept the employees into membership.(d) Threatening employees that they must have unioncards in order to work prior to the time union membershipmay lawfully be required as a condition of employment.(e) In any othermanner restrainingor coercing employ-ees in the exercise of their rights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Reimburse, in the manner described in the section ofthe Trial Examiner's Decision captioned "The Remedy," allnonmember applicants for employment from whom it col-lected "working dues" prior to their admission into unionmembership.(b)Make whole, in the manner described in the samesection of the decision, David Bell, Forrest Chambers, Don-aldNorth, Sonny Osborne, Daniel Richey, and David10 In the event no exceptionsare filedas providedby Section102.46 of theRules and Regulationsof theNationalLaborRelations Board,the findings,conclusions,and recommendedOrderherem shall, as provided in Section102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waived for all purposes. 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDTurner for loss of earnin s sustained as a result of theirdischarge on October 2, 1970.(c) Post at its offices and hiring halls in Tuscola and Pans,Illinois,copies of the attached notice marked"AppendixA."II Copies of said notice, on forms provided by the Re-gional Director for Region 14, after being duly signed byLocal 573's representative,shall be postedby it immediatelyupon receipt thereof,and be maintained by it for 60 consec-utive days thereafter,in conspicuous places,including allplaces where notices to members and applicants for employy-ment are customarily posted.Reasonable steps shall be tak-en by Respondent Local 573 to insure that said notices arenot altered,defaced,or covered by any other material.(d) Notify the Regional Director for Region 14, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps Respondent Local 573 has taken tocomply herewith.IeB. Respondent Local Union No. 171, Laborers' Interna-tionalUnion of North America,AFL-CIO,itsofficers,agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause F. F. Mengel Con-struction Company or any other employer to discharge anyemployee for nonmembership in a labor organization wheresuch membership has been denied on some ground otherthan failure to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring mem-bership(b)Treatening employees that they must have unioncards in order to work prior to the time union membershipmay lawfully be required as a condition of employment.(c) In any like or related manner restraining or coercinemployees in the exercise of their rights under Section 7 ofthe Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) To the extent that Local 573 fails to do so, make wholein the manner described in the section of the TrialExaminer'sDecision captioned"The Remedy," David Bell,Forrest Chambers,Donald North,Sonny Osborne, DanielRichey, and David Turner for loss of earnings sustained asa result of their discharge on October 2, 1970.(b) Post at its office and hiring hall in Charleston,Illinois,copies of the attached notice marked"Appendix B."13 Cop-ies of said notice,on forms provided by the Regional Direc-tor for Region 14, after being duly signed by Local 171'srepresentative,shall be posted by it immediately upon re-ceipt thereof,and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,including all placeswhere notices to members are customarily posted. Reasona-ble steps shall be taken by Respondent Local 171 to insurethat said notices are not altered, defaced,or covered by anyother material.(c) Notify the Regional Director for Region 14, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent Local 171 has taken to comply here-with.14ii In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtof AppealsEnforcing an Order of the NationalLaborRelations Board."12 In the event that this recommendedOrderis adoptedby the Board afterexceptions have been filed,this provision shall be modified to read: "Notifythe Regional Director for Region 14, in writing,within 20daysfrom the dateof this Order,what steps RespondentLocal 573 hastaken to comply here-with."O See in. 11, supra.14 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read "Notifythe Regional Director for Region 14, in writing,within 20 days from the dateof this Order,what steps Respondent Local 171 has taken to comply here-with "APPENDIX ANOTICETO MEMBERSAND APPLICANTSFOR EMPLOYMENTPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT require as a condition of referral foremployment that employees pay "working dues" forany penod before they are admitted into union mem-bership.WE WILL NOT cause or attempt to cause any employerto discharge any employees for lack of union member-ship where membership has been denied the employeeon some ground other than failure to tender dues andinitiation fees.WE WILL NOT threaten employees that they must haveunion cards in order to work prior to the time unionmembership may lawfully be required as a condition ofem loyment.Wa WILL NOT in any other manner restrain or coerceemployees in the exercise of their right to refrain fromunion membership.WE WILL make the following employees whole forlosses suffered as the result of their discharge on Octo-ber 2, 1970:David BellSonny OsborneForrest ChambersDaniel RicheyDonald NorthDavid TurnerWE WILL reimburse all employees who have sinceApril 6, 1970, paid "working dues" for dues paymentsmade beforebecoming members ofthe Union.LOCAL UNION No 573,LABORERS'INTERNATIONAL UNION OF NORTHAMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's office, 210North 12th Boulevard, Room 448, St. Louis, Missouri63101, Telephone 314-622-4167.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTcause or attempt to cause anyemployer LABORERS'LOCAL UNION NO. 573to discharge any employees for lack of union member-ship where membership has been denied the employeeon some ground other than failure to tender dues andinitiation fees.WE WILL NOT threaten employees that they must haveunion cards in order to work prior to the time unionmembership may lawfully be required as a condition ofem loyment.WEWILL NOT in any like or related manner restrain orcoerce employees in the exercise of their right to refrainfrom union membership.WE WILL, to the extent Local 573 does not do so, makethe following employees whole for losses suffered as theresult of their discharge on October 2, 1970:David BellSonny OsborneForrest ChambersDaniel RicheyDonald NorthDavid TurnerDatedBy445LOCAL UNION No 171,LABORERS'INTERNATIONAL UNION OF NORTHAMERICA, AFL-CIO(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to theBoard'sOffice, 210North 12th Boulevard, Room 448, St. Louis,Missouri63101, Telephone 314-622-4167.